Exhibit 10(h)


SUPPLEMENT
TO THE
FPL GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AS IT APPLIES TO
RONALD F. GREEN




 

          Section 1.

    Adoption of Supplement; Relationship with Provisions of the Plan. Section
5.03 of the FPL Group, Inc. Supplemental Executive Retirement Plan as amended
and restated effective April 1, 1997, and as subsequently amended by Amendments
#1 and #2 (the "Plan") authorizes an Employer, which includes FPL Energy LLC
(the "Company"), with the approval of the Committee, to adopt supplements that
modify or add to the terms of the Plan. Pursuant to this authority the [Managing
Partner/Board of Directors] of the Company, with the approval of the Committee
at its December 17, 2001 meeting, authorized the adoption of this supplement
(the "Supplement"), which is incorporated by this reference and forms a part of
the Plan, to provide supplemental pension benefits to Ronald F. Green (the
"Participant"). In the event of any ambiguity between the provisions of this
Supplement and those of the Plan, the provisions of the Plan shall supersede the
provisions of this Supplement to the extent of such ambiguity.  

          Section 2.    Applicability and Effective Date of this Supplement

. The provisions of this Supplement shall only apply to the Participant. This
Supplement shall be effective as of December 17, 2001 (the "Effective Date"),
which is the date the Committee authorized the adoption of this Supplement,
provided the Participant executes the acknowledgment attached hereto as Exhibit
A.  

          Section 3.    Definitions.

All of the capitalized terms used in this Supplement shall have the meanings
assigned to them in the Plan, unless otherwise explicitly defined in this
Supplement. The following terms when used in this Supplement shall have the
following meanings:  

                      (a)    "Adjusted Basic Credits" shall mean the Basic
Credits (as defined in the Pension Plan) multiplied by two (2).

 

                      (b)    "Supplement" shall mean the supplement as set forth
in this document as it may be amended from time to time.

 

                      (c)    "Supplemental SERP Benefit" shall mean the benefit
described in Section 4 hereof.

 

          Section 4.    Benefits

. To the extent vested (as described in Section 5 hereof), the benefits to be
provided under this Supplement to which the Participant shall be entitled shall
be the Supplemental SERP Benefit. The "Supplemental SERP Benefit" shall be the
difference, if any, between (a) and (b), where:  

                      (a)    is the benefit to which the Participant would be
entitled under the Pension Plan, expressed in the normal form of benefit, if
such benefit was computed (i) as if benefits under such plan were based upon the
Participant's Bonus Compensation and Adjusted Basic Credits, (ii) without the
annual compensation limitation imposed by Section 401(a)(17) of the Code, and
(iii) without the restrictions or the limitations imposed by Section 415(b) of
the Code; and

 

                      (b)    is the sum of the benefits payable to the
Participant under the Pension Plan and the Plan, both expressed in the normal
form of benefit. The amount of the benefits payable under the Pension Plan and
the Plan shall be actuarially adjusted in accordance with Section 3.04(a) of the
Plan to reflect benefit commencement on a date other than the Participant's
normal retirement date (as defined in the Pension Plan), regardless of whether
the Pension Plan or the Plan otherwise make such adjustments to the
Participant's benefits under such plans.

 

          Notwithstanding the foregoing provisions of this Section 4, as between
the Plan and this Supplement, there shall be no duplication of benefits.

 

          Section 5.    Vesting of Benefits

. The benefits to be provided under this Supplement shall vest in accordance
with Section 3.02 of the Plan.  

          Section 6.    Right to Amend or Terminate this Supplement

. The powers reserved to Corporate Officers and the Committee with respect to
amendment and termination of the Plan (i.e., Article V of the Plan) shall apply
with equal force to this Supplement.  

          IN WITNESS WHEREOF, the [Managing Partner/Board of Directors] of FPL
Energy LLC and the Committee have caused this instrument to be executed this 22
day of March, 2002, by their duly authorized officers, effective as of the
Effective Date.

   

FPL ENERGY LLC




By:  L.J. KELLEHER







   

 L.J. Kelleher
 Vice President, Human Resources of FPL
 Group, Inc. on behalf of FPL Energy LLC



 

 

Exhibit A

 

ACKNOWLEDGMENT

 

          I, Ronald F. Green, hereby acknowledge that the benefits provided
pursuant to the terms and conditions of (i) the Supplement to the FPL Group,
Inc. Supplemental Executive Retirement Plan as it applies to Ronald F. Green, to
which this Acknowledgment is attached as Exhibit A, and (ii) the FPL Group, Inc.
Supplemental Executive Retirement Plan, a copy of which is attached hereto,
fully satisfy any and all obligations of FPL Energy LLC, FPL Group, Inc. and
their parent corporations, subsidiary corporations and other affiliates to
provide supplemental pension benefits or any other enhanced retirement benefits.

 

          IN WITNESS WHEREOF, I , Ronald F. Green, have voluntarily executed
this Acknowledgment on this 26th day of March, 2002.

   

KATHLEEN M. SLATTERY

 

RONALD F. GREEN







Witness

 

Ronald F. Green